04/05/2021



                                                                                         Case Number: OP 21-0125
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      OP 21-0125
  DOROTHY BRADLEY,BOB BROWN,MAE NAN ELLINGSON,VERNON
  FINLEY, and the LEAGUE OF WOMEN VOTERS OF MONTANA,

         Petitioners,

  v.
                                                                         FILED
  GREG GIANFORTE, Governor ofthe State of Montana,                       APR 0 5 2021
                                                                   Bowen Greenwood
         Respondent.                                             Clerk of Supreme Court
                                                                    State of Montane




                                       ORDER


       Upon consideration of Respondent Greg Gianforte's motion for a seven-day

extension oftime, and good cause appearing therefor,

       IT IS HEREBY ORDERED that Respondent is granted an extension of
                                                                                  time
to and including April 14, 2021, in which to prepare, serve, and file
                                                                        his opposition
to the Petition in this case.

       DATED this         day of April, 2021.


                                                   Justice
                                                M tana Supreme Court